DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-10 of U.S. Application No. 16/573303 filed on 09/07/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed10/15/2021. Claims 1, 2, 8, 9 and 10 have been amended. Claims 1-10 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-10 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-10 have been withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
As per claim 1-10 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method for maneuver planning and implementation for a vehicle by a vehicle-internal control unit, the method comprising: when at least one planning level is executed, carrying out an information exchange with another vehicle-internal control unit of at least one neighboring vehicle via a communication link , wherein the control unit and the another control unit each include a plurality of planning levels including a strategic planning level for carrying out route planning, a tactical planning level for providing lane-accurate trajectories to possible destination points, and an operative planning level for selecting a destination point and a negotiable trajectory to the selected destination point, the planning levels having a cascading arrangement; and when a collision is ascertained in at least one planning level, carrying out a maneuver coordination between the vehicle and the at least one neighboring vehicle via the communication link, wherein the information exchange takes place between the control units of the vehicles, and wherein a strategic planning level is used for long-term route planning for a final driving destination of the vehicle, wherein a tactical planning level subsequent to the strategic planning level generates destination point specifications and/or selects cooperation partners, wherein the tactical planning level is used for medium-term planning of the route, and wherein an operative planning level subsequent to the tactical planning level is used for short-term or immediate maneuver planning for a time frame of 0 to 10 seconds.
Claims 2-9 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668